Title: From John Adams to William Tudor, Sr., 14 November 1800
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Washington Nov. 14. 1800

I have recd with great pleasure your favour of the fifth. Of the Book which my Enemy has written you shall hear more, hereafter. My Character Shall not lie under that load. I will not write in Newspapers nor in Pamphlets, while I am in my present Station, against that Pamphlet. Personal Injuries! I cry you mercy, what personal Injuries? Is making his Nephew a Captain a personal Injury? Is making his Relation a Lt in the Navy a personal Injury? Is making his Brother L Stevens Consul General at St Domingo a personal Injury? Ask Captn. Little and Captain Talbot how many dollars he has made? But the Scene of Infidelity and Treachery which that Book contains must be laid open Some time or other. Is making him first Major General and Inspector General, a personal Injury.—I know not when where or to whom I ever Said he was of a British Party. If I ever did it must have been to my confidential Ministers and has he betrayed them to betray me and then betrayed both. Every Englishman & Scotchman in America that I knew of allways puffed him as an Idol and an oracle.
His intemperate Abuse of the mission to France and that of all his Adorers I could never Account for but by Supposing they were too partial to Britain.—I never Said he was destitute of moral Principle—I never Said it of any Man. I never believed it of the worst Wretch that was ever hanged at Tyburn or broken on a Wheel at the Place de Greve.
I pray you to consider this as in perfect Confidence—I beg you to write me frequently. I am indeed / affectionately your Friend

J. A.